Citation Nr: 1402101	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-46 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include alcohol and marijuana abuse, in remission, and polysubstance abuse, in remission.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1973 to June 1974.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of that proceeding has been associated with the claims file.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Veteran's specific claim related to service connection for military-induced drug addiction.  The Court of Appeals for Veterans Claims (the Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At previous points in time the Veteran had diagnoses of adjustment disorder with depressed mood, depression, and adjustment disorder with anxiety.  However, during the pendency of the appeal, the Veteran's diagnoses were limited to alcohol and marijuana abuse, in remission, and polysubstance abuse, in remission.  Thus, the Veteran's claim is characterized as entitlement to service connection for an acquired psychiatric disorder, to include alcohol and marijuana abuse, in remission, and polysubstance abuse, in remission (hereinafter polysubstance abuse, in remission).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than alcohol and marijuana abuse, in remission, and polysubstance abuse, in remission, has not been shown to exist at any time during the pendency of the appeal.

2.  Alcohol and marijuana abuse, in remission, and polysubstance abuse, in remission, are the result of the Veteran's willful misconduct.


CONCLUSION OF LAW

Service connection for substance abuse, to include alcohol and marijuana abuse, is barred as a matter of law.  38 U.S.C.A.  §§ 105, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in November 2009 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Veteran was provided a VA (QTC) examination in December 2009.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and agreed to hold the record open for an additional 30 days so the Veteran and his representative could obtain an additional medical opinion.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.


Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An injury or disease incurred during service is deemed to have been incurred in the line of duty, unless it was the result of the person's own willful misconduct.  38 U.S.C.A. § 105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.301(a) (2013).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences, to include the abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2013).

For the purposes of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2013).  See also, 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2013).

Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1131 either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Board considered whether the Veteran may be granted compensation on a secondary basis for his polysubstance abuse, in remission.  However, at present the Veteran is not service-connected for any disabilities or disorders.  As such, service connection on a secondary basis is not possible.

Turning to service connection on a direct basis, with respect to Hickson element (1), a current disability, a November 2010 VA medical treatment note indicated the Veteran had a diagnosis of polysubstance abuse, in remission.  The Board notes that although the Veteran reported that he was in sustained remission, the treating physician indicated that as of April 2010, laboratory testing results indicated the Veteran had elevated levels or positive results for gamma-glutamyl-tranferase, cannabinoids, and opiates.  This suggests the Veteran's polysubstance abuse was not actually in remission at that time.  Thus, Hickson element (1) is satisfied.

With respect to Hickson element (2), an in-service disease, event, or injury, the Veteran's service treatment records indicate the Veteran was prescribed Ritalin in May 1973, and also received treatment for depression while in service.  No diagnosis was rendered at the time.  Thus, Hickson element (2) is satisfied.

Notwithstanding the satisfaction of Hickson elements (1) and (2), however, the Veteran's claim must still fail because of an inability to satisfy Hickson element (3).  Namely, medical evidence of a nexus between an in-service injury or disease (that was not due to either the Veteran's own willful misconduct, including alcohol or drug abuse) and the current disorder.

With respect to crucial Hickson element (3), the RO requested a VA examination of the Veteran to determine the existence and etiology of any current psychiatric disorder.  The examiner reviewed the Veteran's service records and noted that they indicated the Veteran was prescribed Ritalin because he was falling asleep in class, but that no diagnosis was given at the time.  The examiner also noted the Veteran's statements that he abused alcohol and marijuana while in service.  Based on the examiner's review of the Veteran's in-service and post-service medical history and examination of the Veteran, the examiner diagnosed the Veteran with alcohol and marijuana abuse, in remission.  The examiner considered the Veteran's belief that his brief prescription for Ritalin resulted in his alcohol and marijuana abuse, but found that it was not at all plausible that the Veteran's short term, low dosage prescription of Ritalin led the Veteran to abuse alcohol and other substances.  The examiner cited a recent medical study that found children treated with Ritalin had lower substance abuse rates later in life than children not treated with Ritalin.  The examiner concluded that the Veteran's current diagnosis was not likely a continuation of the complaints shown while on active duty.

The Board acknowledges the presence of an undated VA medical opinion that noted diagnoses of depression and high blood pressure (hypertension), and stated that those conditions were at least as likely as not related to the prescription of Ritalin the Veteran received while in service.  However, the Board affords this opinion little probative value as it lacks credibility.  Specifically, no examining physician is identified on the opinion, nor is the opinion dated.  Additionally, the opinion itself is conclusory in nature, citing the examiner's education and experience as the rationale for the opinion, only adding that Ritalin has been shown to cause depression along with other things.  Thus, the Board finds the opinion is entitled to minimal probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With regard to the medical treatise evidence that the Veteran submitted in November 2009 and February 2012, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.)  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the submitted articles, websites, and legal provisions do not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's claimed disorder and his military service.  While some of the treatise evidence is conclusive in nature, it is also generalized in nature in that it considers none of the specific facts in the Veteran's case.  As such, the Board affords little probative value to these submissions.

The Board acknowledges the Veteran's belief that his polysubstance abuse, in remission, is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his polysubstance abuse, in remission, and his military service.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's assertions as to etiology of a disorder have no probative value.

In sum, without evidence of an association between polysubstance abuse, in remission, and a service-connected disability, service connection for polysubstance abuse, in remission, is not warranted.  Additionally, the record is replete with references to the Veteran's alcohol and illicit drug use, with a showing of post service alcohol and drug abuse and dependence, at times in remission.  Alcohol and drug abuse or dependence, as a primary disability, is not an acquired psychiatric disorder for which a grant of service connection is possible.  Furthermore, because the alcohol and drug abuse was due to the Veteran's willful misconduct, and there is no clear evidence to suggest otherwise, or to suggest that it was due to or aggravated by a service-connected disability, service connection for polysubstance abuse, in remission, is not warranted as a matter of law.

Thus, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for polysubstance abuse, in remission.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for polysubstance abuse, in remission, is denied.  See 38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse and marijuana abuse, in remission, and polysubstance abuse, in remission, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


